This is a certified question from the Court of Civil Appeals of the Fifth Supreme Judicial District. The statement and questions of law for our determination are as follows:
"The above styled and numbered cause is now pending before this court upon appeal properly taken and perfected by Houston  Texas Central Railroad Company, a common carrier, corporation, from a judgment recovered against it, in favor of J.H. Lewis, in the County Court of Limestone County, Texas, in the sum of one hundred seventy-two and 50/100 dollars.
"The suit was to recover of it, as the initial carrier, the value of certain household goods which were shipped by Lewis over its line of railway, from Kosse, Texas, to Decatur, Alabama, and routed from Kosse to Sherman, Texas, and from thence over the lines of Texas  Pacific Railway Company and others to their destination; they were properly and promptly carried and delivered by the initial carrier to Texas  Pacific Railway Company at Sherman, Texas, but were never delivered to plaintiff at Decatur or elsewhere; but it is not further shown where the goods were lost than that they were not lost on the line, or in the custody, of the initial carrier.
"The facts are undisputed, and besides the facts stated above, show that Lewis shipped his goods, as stated, and paid the freight charges; the goods were worth $172.50; he made no inquiries and knew nothing of the way the goods were to be routed; defendant's line of railway is entirely within the State of Texas, and the goods were routed from Kosse, Texas, to Sherman, Texas; thence over Texas  Pacific Railway and other lines to Decatur, Alabama; the contract of shipment recited the receipt of the goods for transportation and agreed to transport same from Kosse, Texas, to Sherman, Texas, and there deliver them in like good order to its next connecting carrier for consignee's account.
"The goods were accepted upon the following terms and conditions, agreed to by Lewis:
"`It is expressly stipulated, as a condition precedent to the issuance of this through bill of lading and guarantee of through rate, that the liability of the said Houston  Texas Central Railroad Company is limited to its own line, shall cease and determine upon delivery to a connecting common carrier of the articles herein mentioned, and in case of loss, damage or injury to any of said articles, that carrier alone shall be liable in whose (actual) custody said articles were at the time of such loss, damage or injury.'
"Plaintiffs pleaded a partnership between Houston  Texas Central Railroad Company and the other connecting carriers interested *Page 457 
in the carriage of the goods, and it denied same under oath, and there was no evidence offered upon that issue.
"Question 1. Did the State court have jurisdiction under the law to try and determine the cause of action?
"Question 2. Did the State court have jurisdiction to try and determine this cause of action under and by virtue of the Act of Congress regulating interstate and foreign commerce and the amendments thereto?
"Question 3. If so, did the trial court properly construe such Act and its amendments as fixing absolute liability upon the initial carrier of interstate commerce for loss caused by some subsequent carrier, where the initial carrier specially contracted against such liability? If answered affirmatively,
"Question 4. Is such Act and its amendments, as so construed, repugnant to the Constitution of the United States, and especially the Fifth Amendment?"
In the cases of Galveston, Harrisburg  San Antonio Ry. Co. v. Wallace, 117 S.W. 169, and of the same Company v. Crow,117 S.W. 170, it was held, in effect, that an affirmative answer to the first and second questions was proper, and we approved this ruling by denying writs of error in the cases. We are fortified in this construction by an opinion by the Supreme Court of Kentucky in the case of Louisville  Nashville R.R. Co. v. Scott,118 S.W. 990. It is held in that case also that the Act of Congress of June 29, 1906, commonly known as the Carmack amendment, is a valid regulation of interstate commerce and does not take private property for public purposes. In this view we concur and this answers the fourth question certified to us by the Court of Civil Appeals.
The third question presents more difficulty. Section 20 of the Carmack amendment reads as follows:
"That any common carrier, railroad or transportation company receiving property for transportation from a point in one State to a point in another State shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage or injury to such property caused by it or any other common carrier, railroad or transportation company to which such property may be delivered, or over whose line or lines such property may pass, and no contract, receipt, rule or regulation shall exempt such common carrier, railroad or transportation company from the liability hereby imposed."
In the statement of the contract of shipment it is said: "The suit was to recover of it, as the initial carrier, the value of certain household goods which were shipped by Lewis over its line of railway, from Kosse, Texas, to Decatur, Alabama, and routed from Kosse to Sherman, Texas, and from thence over the lines of Texas  Pacific Railway Company and others to their destination; they were properly and promptly carried and delivered by the initial carrier to Texas  Pacific Railway Company at Sherman, Texas, but were never delivered to plaintiff at Decatur or elsewhere; but it is not further shown where the goods were lost than that they were not lost on the line, or in the custody, of the initial carrier." This *Page 458 
reads like the contract was to ship from Kosse to Sherman and thence to deliver to the Texas  Pacific Railway Company and there is other language which indicates the same construction. But it is further stated that the shipper paid the through freight. And it is also stated in the certificate that the goods were accepted upon the following terms agreed to by Lewis: "It is expressly stipulated, as a condition precedent to the issuance of this through bill of lading and guarantee of through rate, that the liability of the said Houston  Texas Central Railroad Company is limited to its own line, shall cease and determine upon delivery to a connecting common carrier of the articles herein mentioned, and in case of loss, damage or injury to any of said articles that carrier alone shall be liable in whose (actual) custody said articles were at the time of such loss, damage or injury." The words "the issuance of this through bill of lading and guarantee of through rate" show clearly that it was for a through transportation, and we think that the Carmack amendment applies. We therefore answer the third question in the affirmative.